FILED
                             NOT FOR PUBLICATION                             MAR 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ROBERTO FIGUEROA,                           No. 09-73424

               Petitioner,                       Agency No. A075-772-890

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jose Roberto Figueroa, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir. 2001), and we

deny the petition for review.

      We reject Figueroa’s claim that he is eligible for asylum based on his

membership in a particular social group, namely young Salvadorans who are

targeted by gangs to prevent them from reporting crime. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a social group “young

men in El Salvador resisting gang violence.”); see also Soriano v. Holder, 569 F.3d

1162, 1166 (9th Cir. 2009) (rejecting “government informants” as a particular

social group because they are not a “narrowly defined” or “cohesive,

homogeneous” group).

      Because Figueroa failed to satisfy the lower standard of proof for asylum, he

necessarily fails to satisfy the more stringent standard for withholding of removal.

See Ochave, 254 F.3d at 868.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73424